                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNA MARIE METZGER                           :              CIVIL ACTION
         Plaintiff,                           :
                                              :
       v.                                     :
                                              :              NO. 19-270
ANDREW M.       SAUL, 1                       :
Commissioner of Social Security,              :
            Defendant.                        :

                               MEMORANDUM AND OPINION

LYNNE A. SITARSKI
UNITED STATES MAGISTRATE JUDGE                                                   August 1, 2019

       Donna Marie Metzger, (“Plaintiff”) filed this action to review the final decision of the

Commissioner of the Social Security Administration (“Commissioner” or “Defendant”), denying

her application for Disability Insurance Benefits (“DIB”) under Title II of the Social Security

Act, 42 U.S.C. § 401-433 (“the Act”). This matter is before me for disposition, upon consent of

the parties. 2 For the reasons that follow, Plaintiff’s request for review will be DENIED.



I.     PROCEDURAL HISTORY

       Plaintiff protectively filed for DIB on March 27, 2015. (R. 12, 70). She alleged

disability as of October 1, 2013, due in relevant part to diabetes, high blood pressure, high

cholesterol, asthma, glaucoma, and degenerative disc disease of the lumbar spine. (R. 70). The



       1
          Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 4, 2019. Nomination, Andrew M. Saul, of New York, to be Commissioner of Social
Security for the term expiring January 19, 2025, PN94, 116th Cong. (June 4, 2019). Pursuant to
FED. R. CIV. P. 25(d), I have substituted Andrew M. Saul as defendant in this suit.
       2
           In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. (Consent and Order, ECF Nos. 8 and 9).
Social Security Administration denied her claim for benefits at the initial level of review. Id.

Following the denial, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”),

which occurred on September 13, 2017. (R. 33-69). Plaintiff, represented by an attorney,

appeared and testified. Id. An impartial vocational expert (“VE”) also testified at the hearing.

(R. 52-67). On October 31, 2017, the ALJ issued a decision denying benefits under the Act. (R.

12-20). The Appeals Council denied Plaintiff’s request for review, (R. 1-3), making the ALJ’s

decision the final decision of the Commissioner. Plaintiff commenced this action on January 18,

2019, and subsequently filed a Brief and Statement of Issues in Support of Request for Review.

(ECF No. 14). Defendant filed a response, (ECF No. 15), and Plaintiff filed a reply brief. (ECF

No. 16). The matter is now ripe for disposition.



II.    LEGAL STANDARD

       To be eligible for Social Security benefits under the Act, a claimant must demonstrate

that he cannot engage in substantial gainful activity because of a medically determinable

physical or mental impairment which can be expected to result in death, or which has lasted or

can be expected to last for a continuous period of at least twelve months. 42 U.S.C. § 1382c

(a)(3)(A). A five-step sequential analysis is used to evaluate a disability claim:

               First, the Commissioner considers whether the claimant is currently
               engaged in substantial gainful activity. If he is not, then the
               Commissioner considers in the second step whether the claimant has
               a “severe impairment” that significantly limits his physical or
               mental ability to perform basic work activities. If the claimant
               suffers a severe impairment, the third inquiry is whether, based on
               the medical evidence, the impairment meets the criteria of the
               impairment listed in the “listing of impairments,” . . . which result
               in a presumption of disability, or whether the claimant retains the
               capacity to work. If the impairment does not meet the criteria for a
               listed impairment, then the Commissioner assesses in the fourth step
               whether, despite the severe impairment, the claimant has the


                                                   2
                residual functional capacity to perform his past work. If the
                claimant cannot perform his past work, then the final step is to
                determine whether there is other work in the national economy that
                the claimant can perform.

Sykes v. Apfel, 228 F.3d 259, 262-63 (3d Cir. 2000); see also 20 C.F.R. §§ 404.1520, 416.920.

The disability claimant bears the burden of establishing steps one through four. If the claimant is

determined to be unable to resume previous employment, the burden shifts to the Commissioner

at step five to establish that, given the claimant’s age, education, work experience, and mental

and physical limitations, the claimant is able to perform substantial gainful activities in jobs

existing in the national economy. Poulos v. Comm’r. of Soc. Sec., 474 F.3d 88, 92 (3d Cir.

2007).

         Judicial review of a final decision of the Commissioner is limited. A district court is

bound by the factual findings of the Commissioner if they are supported by substantial evidence

and decided according to correct legal standards. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). Substantial evidence is “more than a mere scintilla,” and “such relevant evidence as a

reasonable mind might accept as adequate.” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 118

(3d Cir. 2000) (citations omitted). Even if the record could support a contrary conclusion, the

decision of the ALJ will not be overruled so long as there is substantial evidence to support it.

Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986). The court has plenary review of legal

issues. Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999).



III.     FACTUAL BACKGROUND

         The Court has reviewed the administrative record in its entirety and summarizes here the

evidence relevant to the instant request for review.

         Plaintiff was fifty-one years old on her alleged disability onset date. (R. 70). Plaintiff


                                                   3
completed three years of college and earned an associate degree. (R. 35). She previously

worked as an office clerk, receptionist, and data entry clerk. (R. 35, 54). At the time of the

administrative hearing, Plaintiff lived alone in Philadelphia, Pennsylvania. (R. 185).

       At the administrative hearing, Plaintiff testified that she last worked as a clerk in a bank.

(R. 35). She reported that she is unable to work due to her inability to sit or stand for long

periods, anxiety, and problems concentrating. (R. 47-52).



IV.    ALJ’S DECISION

       Using the five-step inquiry described above, the ALJ determined that Plaintiff was not

disabled. (R. 14-20).

       1.      At step one, the ALJ found that Plaintiff did not engage in substantial gainful
               activity after her alleged onset of disability. (R. 14).

       2.      At step two, the ALJ found that Plaintiff suffers from the following severe
               impairments: degenerative disc disease of the cervical and lumbar spines, right
               shoulder impingement, coronary artery disease, and diabetic neuropathy of the
               upper extremities. (R. 14).

       3.      At step three, the ALJ found that Plaintiff’s impairments do not meet or medically
               equal the severity of one of the listed impairments in 20 C.F.R. pt. 404, Subpt. P,
               App. 1. (R. 16).

       4.      At step four, the ALJ found that Plaintiff has the residual functional capacity to
               perform light work with the following limitations: never climb ladders, ropes or
               scaffolds; occasionally perform all other postural maneuvers; and must avoid
               unprotected heights or hazards, environmental irritants, dust, and fumes. She can
               occasionally reach overhead and frequently handle, finger, and feel. (R. 17).

       5.      At step four, the ALJ found Plaintiff capable of performing past relevant work as
               a data entry clerk. (R. 19).

Accordingly, the ALJ found Plaintiff was not disabled. (R. 20).




                                                  4
V.     DISCUSSION

       In her request for review, Plaintiff argues that the ALJ erred by: (1) failing to find

Plaintiff’s diabetes and depression severe impairments; (2) failing to find Plaintiff’s back

impairment met Listing 1.04; (3) according little weight to the opinion of Meeta Peer, M.D.; and

(4) improperly weighing Plaintiff’s subjective complaints. 3 (Pl. Br. 8-14, ECF No.14). The

Commissioner counters that the ALJ properly analyzed the medical opinion evidence, and that

substantial evidence supports the ALJ’s decision. Having reviewed the parties’ submissions, the

record -- including the medical evidence and the hearing testimony -- and the ALJ’s decision,

this Court concludes that remand is not warranted.

       A.      Plaintiff’s Diabetes and Depression at Step Two

       Plaintiff argues that the ALJ erroneously failed to find her diabetes and depression severe

at step two of the sequential analysis. (Pl.’s Br. 14-15). In response, the Commissioner asserts

the evidence supports a finding that Plaintiff’s diabetes and depression are not severe



       3
          Plaintiff also made passing reference to two additional “issues,” but did not develop
corresponding arguments: (1) “Whether there is substantial evidence to show that the claimant is
capable of performing her past work as a data entry clerk” and (2) “Whether the ALJ adequately
and correctly considered the relevant age change from closely approaching advanced age to
advanced age when determining the availability of (sic) the medical-vocational grids.” (Pl. Br.
7-8). “An issue is waived unless a party raises it in its opening brief, and for those purposes ‘a
passing reference to an issue . . . will not suffice to bring that issue before’” the court. Laborers’
Int’l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994) (quoting Simmons v. City
of Philadelphia, 947 F.2d 1042, 1066 (3d Cir. 1991)).

        Therefore, in order to have raised these issues, Plaintiff would have had to explain how
she believes the ALJ erred, and she did not do so. Cf. Holloman v. Comm’r of Soc. Sec., 2015
WL 1346167, at *2 (D.N.J. 2015) (providing that “‘the burden of showing that an error is
harmful normally falls upon the party attacking the agency’s determination.’” (quoting Shineski
v. Sanders, 566 U.S. 396, 409 (2009))). Because Plaintiff failed to effectively raise these issues,
I consider them waived. See John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1076
n.6 (3d Cir. 1997) (“[A]rguments raised in passing (such as, in a footnote), but not squarely
argued, are considered waived.”).


                                                  5
impairments. (Resp. 5-9). I agree with the Commissioner.

       At step two of the five-step sequential inquiry, an individual seeking benefits bears the

burden of proving that he suffers from “a medically severe impairment or combination of

impairments.” See Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987). The step-two inquiry is a

“de minimis” screening device to dispose of “groundless claims.” McCrea v. Comm’r of Soc.

Sec., 370 F.3d 357, 360-61 (3d Cir. 2004) (quoting Newell v. Comm’r of Soc. Sec., 347 F.3d 541,

546 (3d Cir. 2003)). An impairment is severe if it significantly limits the claimant’s physical or

mental ability to do basic work activities. 20 C.F.R. § 404.1520(c). A severe impairment is

distinguished from “a slight abnormality,” which has such a minimal effect that it would not be

expected to interfere with the claimant’s ability to work, regardless of her age, education, or

work experience. See Bowen, 482 U.S. at 149-51. Plaintiff retains the burden of showing that an

impairment is severe. Id. at 146 n.5.

       Failing to find an impairment severe is harmless error when the ALJ does not deny

benefits at this stage and properly considers the condition in the remaining analysis.

See Rutherford v. Barnhart, 399 F.3d 546, 552–53 (3d Cir. 2005) (failing to determine the

severity of a condition at stage two was harmless because the ALJ properly considered it in the

evaluation of the claimant’s limitations); Salles v. Comm’r of Soc. Sec., 229 Fed. App’x 140, 145

n.2 (not precedential) (“Because the ALJ found in [Plaintiff’s] favor at Step Two, even if he had

erroneously concluded that some of her other impairments were non-severe, any error was

harmless.”) (citing Rutherford, 339 F.3d at 553).

               1.      Diabetes

       Plaintiff asserts that the ALJ erred by not finding that Plaintiff’s diabetes is a severe

impairment. (Pl. Br. 10, ECF No. 14). The Commissioner counters that substantial evidence



                                                  6
supports the ALJ’s finding that Plaintiff’s diabetes is non-severe and does not cause greater

functional limitations than those included in the ALJ’s RFC determination. (Res. 5-7, ECF No.

15). I agree with the Commissioner.

        The ALJ addressed Plaintiff’s diabetes at step two by recognizing that Plaintiff checks

her blood sugar regularly, and noting that her diabetes is controlled with medication. (R. 14, 18).

The ALJ also noted that the record does not include any evidence of diabetic complications,

aside from Plaintiff’s neuropathy which was incorporated into her RFC assessment. (R. 15).

Plaintiff asserts that her diabetes must be considered a severe impairment because her diabetic

neuropathy was found to be severe. 4 (Pl. Br. 10, ECF No. 14). The Commissioner asserts, and I

agree, that this is not the case. (Res. 6, ECF No. 15). Plaintiff has not asserted any limitation

solely attributable to her diabetes that was not considered in her RFC assessment. The mere

diagnosis of an impairment or presence of a disorder will not establish entitlement to benefits.

The claimant must show how the alleged impairment or disorder results in disabling

limitations. See Walker v. Barnhart, 17 2 F. App’x 423, 426 (3d Cir. 2006) (“Mere presence of a

disease or impairment is not enough. A claimant must also show that his disease or impairment

caused functional limitations that precluded him from engaging in any substantial gainful

activity”).

        Additionally, even if the ALJ should have found that Plaintiff’s diabetes was a

severe impairment at step two, remand is not warranted because the ALJ identified

severe impairments at step two of the process, and continued on through the remainder of the

five-step review. Thus, any error on the ALJ’s part in characterizing Plaintiff’s diabetes as non-



        4
         The ALJ found Plaintiff’s diabetic neuropathy to be a severe impairment affecting her
arms and right hand, and thus limited Plaintiff to occasional overhead reaching and frequent
handling, fingering, and feeling. (R. 19).

                                                  7
severe is harmless. See Salles, 229 F. App’x at 145 (explaining that “[b]ecause the ALJ found

in [the claimant’s] favor at step two, even if he had erroneously concluded that some of her

other impairments were non-severe, any error was harmless”); Shedden v. Astrue, No. 4:10-CV-

2515, 2012 WL 760632, at *9 (M.D. Pa. Mar. 7, 2012) (stating that “[a] failure to find a medical

condition severe at step two will not render a decision defective if some other medical condition

was found severe at step two”). Therefore, remand is not warranted on this basis.

       Because I find that substantial evidence supports the ALJ’s determination that Plaintiff’s

diabetes was not a severe impairment, Plaintiff’s request for remand on this basis is denied.

               2.     Depression

       Plaintiff also asserts that the ALJ erred by failing to find that her depression was a severe

impairment. (Pl. Br. 11, ECF No. 14). The Commissioner counters that substantial evidence

supports the ALJ’s finding that Plaintiff’s depression is non-severe and does not cause greater

functional limitations than those included in the ALJ’s RFC determination. (Res. 7-9, ECF No.

15). I agree with the Commissioner.

       In cases involving mental impairments, the Social Security Administration regulations set

forth the analysis for determining whether the mental impairment is severe. 20 C.F.R. §§

404.1520a. If the ALJ initially determines that a claimant’s symptoms, signs, and laboratory

findings support the existence of a medically determinable impairment, then he must assess the

claimant’s limitations in four functional areas to determine whether the impairment is “severe.”

20 C.F.R. §§ 404.1520a. The four functional areas address Plaintiff’s ability to: understand,

remember, or apply information; interact with others; concentrate, persist, or maintain pace; and

adapt or manage oneself. 20 C.F.R. §§ 404.1520a(c)(3). If the ALJ rates the degree of the

claimant’s limitation in the functional areas as “none” or “mild,” he generally will conclude that



                                                 8
the impairment is not severe, unless the evidence otherwise indicates that there is more than a

minimal limitation in the claimant’s ability to do basic work activities. 20 C.F.R. §§

404.1520a(d)(1).

       After concluding Plaintiff had medically determinable mental impairments of depression

and anxiety, the ALJ found:

               [Plaintiff’s] medically determinable mental impairments of depression and
               anxiety do not cause more than minimal limitation in [Plaintiff’s] ability to
               perform basic mental work activities and are therefore non-severe.

               In making this finding, the undersigned has considered the four broad areas of
               mental functioning set out in the disability regulations for evaluating mental
               disorders and in the Listing of Impairments. These four areas of mental
               functioning are known as the “paragraph B” criteria.

               The first functional area is understanding, remembering, or applying information.
               In this area, [Plaintiff] has no limitation. She could understand and respond to
               questions at the hearing. [Plaintiff] can perform multi-step tasks, such as
               shopping online, and using a checkbook. She can follow both written and spoken
               instructions.

               The next functional area is interacting with others. In this area, [Plaintiff] has no
               limitation. She has no difficulties leaving home, rides public transportation, shops
               in stores, and attends church weekly. [Plaintiff] gets together with friends once or
               twice a week. She has no difficulties getting along with family, friends,
               neighbors, and authority figures. [Plaintiff] has never been let go from a job due
               to difficulties getting along with others.

               The third functional area is concentrating, persisting or maintaining pace. In this
               area, the claimant has a mild limitation. She does not always finish what she
               starts, and uses her phone to remind herself to take medications. [Plaintiff]
               maintains her own household independently, however, and can perform simple
               tasks that she knows how to do, such as preparing simple meals. She sometimes
               panics when things do not go as planned, but can maintain a routine.

               The fourth functional area is adapting or managing oneself. In this area,
               [Plaintiff] has a mild limitation. Some personal care activities are affected by her
               physical impairments, and [Plaintiff] must shower instead of taking baths.
               However, she can generally maintain appropriate hygiene. [Plaintiff] can make
               independent plans, and manages her psychological symptoms by keeping
               appointments, and taking her medications properly. She checks her blood sugar
               regularly.


                                                 9
               Because the claimant’s medically determinable mental impairment causes no
               more than “mild” limitation in any of the functional areas, it is nonsevere.

(R. 16) (citations omitted).

       Substantial evidence supports the ALJ’s finding that Plaintiff’s mental impairment was

not severe. First, the ALJ’s decision includes a specific finding as to the degree of limitation in

each of the four functional areas: Plaintiff’s depression results in no more than “mild” limitations

in her ability to concentrate, persist, maintain pace, adapt, and manage herself. 20 C.F.R. §

404.1520a(d)(1). This conclusion is supported by the medical evidence. Plaintiff treated at

Kennedy Behavioral Health from September 2015 until August 2017. (R. 853-975). She

presented for depression and anxiety and was prescribed individual therapy and Sertraline. 5 (R.

865). Her prognosis was considered “good” at her initial evaluation. Id. Plaintiff completed

therapy in March 2017, when she was found to be stable; at that time, she transitioned to

medication management only. (R. 950). As the ALJ noted, Plaintiff’s depression was well-

managed, and improved with the medication prescribed by her mental health provider. (R. 874,

876, 880, 882, 883, 941).

       “An impairment or combination of impairments is not severe if it does not significantly

limit your physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1522(a). The

ALJ noted Plaintiff’s activities included shopping in stores, attending church, interacting with

friends and family, taking public transportation, and socializing. (R. 16). She can use a

checkbook and shop online, maintain an independent household, and prepare simple meals. Id.



       5
           Sertraline is known as a selective serotonin reuptake inhibitor (SSRI). It works by helping
to restore the balance of a certain natural substance (serotonin) in the brain. It is used to
treat depression, panic attacks, obsessive compulsive disorder, post-traumatic stress disorder, social
anxiety disorder (social phobia), and a severe form of premenstrual syndrome (premenstrual
dysphoric disorder). See https://www.webmd.com/drugs/2/drug-1/sertraline-oral/details.

                                                  10
Accordingly, substantial evidence supports the ALJ’s conclusion that “[b]ecause the claimant’s

medically determinable mental impairments cause no more than mild limitation in any of the

four functional areas, they are nonsevere (20 CFR 404.1520a(d)(1) ).” (R. 16).

       Because I find that substantial evidence supports the ALJ’s determination that Plaintiff’s

depression was not a severe impairment, Plaintiff’s request for remand on this basis is denied.

       B.      Listing 104.A

       Plaintiff contends substantial evidence does not support the ALJ’s determination at step

three that Plaintiff’s impairment did not meet or equal Listing 1.04A. (Pl’s Br. 13-14). The

Commissioner counters that the ALJ properly concluded that Plaintiff did not meet the criteria

for a listing, and that substantial evidence supports that conclusion. (Def. Br. at 9-11).

       At step three, the ALJ analyzes whether a claimant’s impairments or combination of

impairments meet or medically equal one of the listings that prevent an adult, regardless of age,

education or work experience, from performing any gainful activity. 20 C.F.R. § 416.925(a).

This inquiry serves to identify those claimants whose medical impairments are so severe they

would be found disabled regardless of their vocational background, making further inquiry

unnecessary. Sullivan v. Zebley, 493 U.S. 521, 532 (1990). The claimant bears the burden of

establishing that his impairments meet or medically equal a listed impairment. 20 C.F.R. §

416.925; Sullivan, 493 U.S. at 531. To meet this burden, the claimant must establish all the

requirements of the relevant listing. Sullivan, 493 U.S. at 530 (claimant who meets only some of

the listing requirements, “no matter how severely, does not qualify”); see also Hartung v. Colvin,

No. 12-6155, 2016 WL 2910096, at *5 (E.D. Pa. May 19, 2016). Meeting a listing cannot be

based on diagnoses alone. 20 C.F.R. § 416.925(d). The listings are strictly construed against

claimants because meeting a listing results in an automatic finding of disability. See Sullivan,



                                                 11
493 U.S. at 530-32.

       To meet the requirements of Listing 1.04A for disorders of the spine, a claimant must

exhibit: (1) Evidence of nerve root compression characterized by neuro-anatomic distribution of

pain, (2) limitation of motion of the spine, (3) motor loss (atrophy with associated muscle

weakness or muscle weakness) accompanied by sensory or reflex loss and, (4) if there is

involvement of the lower back, positive straight-leg raising test (sitting and supine). 20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 1.04A.

       Here, the ALJ considered whether Plaintiff’s impairments met the requirements of

Listing 104.A:

       The evidence also fails to establish any of the requirements under listing 1.04 for
       disorders of the spine. Specifically, the evidence fails to establish a disorder of the spine
       which has resulted in compromise of a nerve root (including the cauda equina) or the
       spinal cord with evidence of nerve root compression or spinal arachnoiditis or lumbar
       spine stenosis resulting in pseudo-claudication, established by findings on appropriate
       medically acceptable imaging, manifesting by chronic non-radicular pain and weakness,
       and resulting in an inability to ambulate or use the hands effectively, as defined in
       1.00B2b. In this case, the evidence does not demonstrate that [Plaintiff] has the degree of
       difficulty in ambulating as defined in 100.B2b or 1.00B2c.

(R. 17). The Commissioner asserts that substantial evidence supports the ALJ’s conclusion that

Plaintiff’s impairments did not meet Listing 104.A. (Resp. 9-11). I agree with the

Commissioner, and find that the ALJ’s conclusion is supported by substantial evidence. Plaintiff

briefly states, “MRIs and EMGs taken show multilevel degeneration with spinal stenosis with

thecal sac compression, which, when coupled with the clinical examinations, meets the above

listing.” (Pl. Br. 13). As the ALJ determined, this does not establish that Plaintiff met the

requirements for Listing 1.04A because the medical record established that Plaintiff did not

suffer from recurrent nerve root or spinal compression for a continuous 12-month period. (Tr.

17, 483, 489, 665). Instead, Plaintiff’s medical records showed minimal findings of degenerative



                                                 12
disc disease and other lumber abnormalities. The objective medical evidence, MRI and EMG

results, shows Plaintiff suffered mild degenerative disc disease and moderate disc bulging. (R.

665, 667). Test results showed no nerve root or cervical spine compression, and no evidence of

muscle atrophy or weakness. (R. 17-19, 483, 489, 665). On examination, Plaintiff maintained a

normal gait and had intact bilateral deep tendon reflexes. (R. 19, 639, 1280, 1282, 1318).

Therefore, I find that substantial evidence supports the ALJ’s conclusion.

       Because I find that substantial evidence supports the ALJ’s determination that Plaintiff’s

impairment did not meet a listing, Plaintiff’s request for remand on this basis is denied.

       C.      Weight of Medical Opinion Evidence

       Plaintiff argues that the ALJ erred in affording little weight to the opinion of treating

physician Meeta Peer, M.D. (Pl.’s Br. 11; Reply 1-3). The Commissioner counters that the ALJ

applied the correct legal principles when weighing the medical opinion evidence and that

substantial evidence supports the ALJ’s conclusions. (Def. Br. at 12-15).

       The ALJ, not a treating or examining physician, makes the ultimate determination as to a

claimant’s RFC and disability. Chandler v. Comm. Soc. Sec., 667 F.3d 356, 361 (3d Cir 2012).

The ALJ must explicitly weigh the evidence, give some indication of the evidence which he

rejects and his reason for discounting the evidence so that the Court may assess whether

“significant probative evidence was not credited or [was] simply ignored.” Burnett, 220 F.3d at

121 (quoting Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981)). An ALJ is entitled to disregard

opinions that are conclusory, unsupported by the medical evidence, or internally inconsistent.

Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991); 20 C.F.R. § 416.927(d).

       Treating medical source’s opinions are generally entitled to controlling weight, or at least

substantial weight. Fargnoli v. Massanari, 247 F. 3d 34, 43 (3d Cir. 2001). “While ‘[t]reating



                                                 13
physicians’ reports should be accorded great weight, the opinion of a treating physician does not

bind the ALJ on the issue of functional capacity.” Colvin v. Comm’r Soc. Sec., No. 16-2213,

2017 WL 203372, at *2 (3d Cir. Jan. 18, 2017) (citations omitted). Instead, the ALJ may assign

a treating physician’s opinion more or less weight depending upon the extent to which the

physician’s assessment is supported by the record. Plummer, 186 F.3d at 431. However, in

order to be accorded greater weight, that opinion must be “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and [ ] not inconsistent with the other

substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(d)(2); Hagner v. Barnhart, 57 F.

App’x 981, 983 (3d Cir.2003). An ALJ is entitled to reject the opinion of a treating physician if

it is “conclusory and unsupported by the medical evidence.” Jones v. Sullivan, 954 F.2d 125,

129 (3d Cir.1991). Moreover, courts have consistently held that an ALJ may grant less weight to

a treating physician’s opinion where it conflicts with his or her own treatment notes. See, e.g.,

Millard v. Comm’r., 2014 WL 516525, at *2 (W.D.Pa. Feb.7, 2014) (“An ALJ . . . may give less

weight to a treating physician’s opinion that is inconsistent with the physician’s own treatment

notes.”); Chetoka v. Colvin, 2014 WL 295035, at *11 (W.D.Pa. Jan 27, 2014) (The ALJ properly

concluded that the limitations assessed in the disability opinion were inconsistent with [the

physician’s] own treatment notes.).

       Plaintiff treated with Dr. Peer, a physiatrist, from July 2015 to July 2017. (R. 1262-

1324). Plaintiff complained of neck pain that radiated to her shoulders and constant right

shoulder pain. (R. 1262, 1264, 1266, 1268, 1271, 1273, 1277, 1279, 1281, 1283, 1285, 1287,

1289, 1293, 1295, 1309, 1313, 1322). She also complained of lower back and left leg pain when

walking. (R. 1275, 1277, 1283, 1285, 1291, 1293, 1295, 1297, 1299, 1301, 1303, 1307, 1318).

MRI testing of Plaintiff’s right shoulder revealed moderate tendinitis and moderate joint effusion



                                                14
with mild soft tissue swelling. (R. 664, 1312). MRI testing of Plaintiff’s lumbar spine revealed

moderate disc bulging at L3/4 and L4/5 with slight disc desiccation. (R. 1316, 1317). All

remaining discs were found intact with no cord compression, no central canal stenosis, no

intraspinal abnormality, no fracture, no dislocation, and lumbar vertebral bodies were of proper

height. Id. Dr. Peer prescribed outpatient physical therapy. (R. 1318). On May 25, 2016, Dr.

Peer completed a Residual Functional Capacity Questionnaire where she declared Plaintiff

totally disabled. (R. 661-663). Dr. Peer opined Plaintiff capable of sitting two hours, walking

one hour, and standing one hour in an eight-hour work day. (R. 661). Dr. Peer found Plaintiff

unable to use her hands for simple grasping, pushing, pulling, fine manipulation; unable to ever

operate foot controls; and never able to bend, squat, crawl, climb, reach, stoop, crouch, or kneel.

(R. 662). She asserted Plaintiff suffered “ADL and ambulatory dysfunction with functional

disabilities.” (R. 663).

       Overall, the ALJ afforded little weight to the opinion of Dr. Peer:

               Dr. [P]eer completed a Residual Physical Functional Capacity
               Questionnaire on [Plaintiff’s] behalf. She indicated that [Plaintiff]
               could not work at all, a conclusory statement that relates to a legal
               issue reserved to the Commissioner, rather than a medical one, and
               which has been given no weight. Dr. [P]eer also offered the opinion
               that [Plaintiff] could sit for 2 hours and stand for one in an 8-hour
               workday. She could walk for one hour, but must alternate between
               sitting and standing every 15 minutes. She could lift up to 10 pounds
               occasionally, and had limited range of motion in her right shoulder.
               The undersigned notes that this opinion was offered prior to
               [Plaintiff’s] right shoulder surgery. Overall, the undersigned gives
               limited weight to Dr. [P]eer’s conclusions. They are not consistent
               with her own observations regarding [Plaintiff’s] functioning, or
               with the treatment [Plaintiff] has received from Dr. [P]eer or other
               providers.

(R. 19). First, the Commissioner correctly notes that Dr. Peer’s assessment of total disability is a

determination reserved for the Commissioner. See Brown v. Astrue, 649 F.3d 193, 197 (3d Cir.



                                                 15
2011). The ALJ properly noted this in her decision, (R. 19). Further, the evidence of record fails

to support Dr. Peer’s determination of total disability. Id. See Page v. Barnhart, 108 Fed.App’x.

735, 737 (3d Cir. 2004) (substantial evidence supports ALJ’s finding that treating physician’s

opinion of total disability was entitled to no weight). Therefore, Dr. Peer’s determination of total

disability is properly entitled to no weight.

       Next, the Commissioner asserts that the specific limitations Dr. Peer outlined in the

Residual Functional Capacity Questionnaire are not supported by her treatment notes or those of

other treating physicians and are entitled to little weight. (R. 19). Again, I agree with the

Commissioner. As the ALJ noted, Dr. Peer reported that Plaintiff’s ADL’s, ambulation, and gait

were normal at almost every visit. (R. 19, 1263, 1267, 1269, 1274, 1276, 1280, 1282, 1284,

1288). Dr. Peer also repeatedly indicated that Plaintiff’s muscle strength and muscle tone were

normal. Id. Plaintiff’s other providers reached the same conclusions. (R. 19, 299, 391, 392,

1115, 1116, 1280). Because Dr. Peer’s opinion was neither supported by nor consistent with the

objective medical evidence, the ALJ properly accorded her findings limited weight. See Nichols

v. Comm’r of Soc. Sec., 404 F. App’x 701, 704 (3d Cir. 2010) (an ALJ may discount the opinion

of a treating physician when that opinion is inconsistent with other substantial evidence in the

record).

       Finally, the Commissioner notes that the ALJ correctly considered that Plaintiff had

shoulder surgery in June 2017 to release her frozen shoulder, over a year after Dr. Peer’s

functional capacity assessment. (R. 19). Plaintiff’s orthopedic and physical therapy post-surgery

follow-up visits indicated Plaintiff experienced good progress, minimal right shoulder pain, and

improved range of motion. (R. 614, 616, 622, 624, 626, 628, 636, 1179). Therefore, there is no

indication in the record that Plaintiff suffered any shoulder problems post-surgery. Id.



                                                 16
Accordingly, I find that substantial evidence supports the ALJ’s conclusion.

       Because I find that substantial evidence supports the ALJ’s assessment of Dr. Peer’s

opinion, Plaintiff’s request for remand on this basis is denied.

       D.      Subjective Complaints

       Plaintiff contends that the ALJ didn’t seriously consider “Plaintiff’s complaints of pain or

fatigue or why she would reject her testimony when it is clearly consistent with the treating

record.” (Pl.’s Br. 12, ECF No. 14). The Commissioner counters that the ALJ correctly

evaluated Plaintiff’s subjective complaints and reasonably found that Plaintiff’s statements

regarding the intensity, persistence and limiting effects of her symptoms were not entirely

consistent with the medical and other evidence of record. I do not find Plaintiff’s arguments

persuasive.

       It is within the province of the ALJ to evaluate the credibility of witnesses. Van Horn v.

Schweiker, 717 F.2d 871, 873 (3d Cir. 1983). An ALJ’s “findings on the credibility of claimants

‘are to be accorded great weight and deference, particularly since an ALJ is charged with the

duty of observing a witness’s demeanor and credibility.’” Irelan v. Barnhart, 243 F. Supp. 2d

268, 284 (E.D. Pa. 2003). While “statements of the individual concerning his or her symptoms

must be carefully considered, the ALJ is not required to credit them.” Chandler, 667 F.3d at 363.

In particular, such subjective complaints may be discounted when they are inconsistent with

objective medical and opinion evidence. See Hartranft, 181 F.3d at 362.

       In this case, the ALJ explained that Plaintiff’s testimony concerning the severity of her

symptoms was not entirely credible because it conflicted with objective clinical results. (R. 18).

The ALJ noted that Plaintiff testified to wearing braces on her wrists due to carpal tunnel

syndrome (“CTS”), but there was no EMG testing or other objective evidence consistent with a



                                                 17
diagnosis of CTS. (R. 15). Orthopedic examinations were also negative for signs of carpal

tunnel syndrome. Id. Dr. Peer’s treatment notes never describe any wrist limitations. Id. The

ALJ further observed that despite complaints of pain, Plaintiff did not consult with an orthopedic

doctor about her spine or arms, other than for treatment for her frozen shoulder. (R. 19). The

ALJ also noted that Plaintiff never received steroid injections for her neck or lower back, and

spinal surgery was never recommended. Id. The ALJ also observed that while Plaintiff contends

she cannot stand for more than five minutes, no provider has prescribed a cane or hand-held

assistive device. Id. Because the ALJ’s assessment of Plaintiff’s subjective complaints is

supported by substantial evidence, and given the deference owed to that assessment, the ALJ’s

findings should not be disturbed. The ALJ carefully considered and discussed the evidence, so

will I defer to the ALJ’s assessment.

       Therefore, because I find that the ALJ did not err in assessing Plaintiff’s subjective

complaints and that substantial evidence supports that assessment, Plaintiff’s request for remand

on this basis is denied.



VI.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s findings are supported by substantial

evidence. Accordingly, Plaintiff’s request for review is DENIED. An appropriate Order

follows.

                                             BY THE COURT:



                                               /s/ Lynne A. Sitarski        .
                                             LYNNE A. SITARSKI
                                             UNITED STATES MAGISTRATE JUDGE



                                                18
